                         Case 1:21-mj-00473-GMH Document 1 Filed 06/14/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                             UNITED STATES DISTRICT COURT
                                                                                        for the
                                                                             District of &ROXPELD

                   United States of America                                                 )
                              v.                                                            )
Kurt Peterson, (DOB: XXXXXXXXX)                                                             )         Case No.
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                            )
                               Defendant(s)


                                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                                January 6, 2021                            in the county of                                   in the
                              LQWKH'LVWULFWRI               &ROXPELD , the defendant(s) violated:

             Code Section                                                                                 Offense Description
             18 U.S.C. § 1512(c)(2) and 2 (Obstructing an Official Proceeding and Aiding and Abetting);
             18 U.S.C. § 1361 (Destruction of Government Property);
             18 U.S.C. § 1752(a)(1) (Entering and Remaining in a Restricted Building or Grounds);
             18 U.S.C. § 1752(a)(2) (Disorderly and Disruptive Conduct in a Restricted Building or Grounds);
             18 U.S.C. § 1752(a)(4) (Engaging in Physical Violence in a Restricted Building or Grounds);
             40 U.S.C. § 5104(e)(2)(D) (Disorderly Conduct in a Capitol Building);
             40 U.S.C. § 5104(e)(2)(F) (Engaging in Physical Violence in the Ground or Capitol Building);
             40 U.S.C. § 5104(e)(2)(G) (Parading, Demonstrating, or Picketing in a Capitol Building)




         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u    Continued on the attached sheet.


                                                                                                                        Complainant’s signature

                                                                                                                Zachary Harrison, Special Agent
                                                                                                                         Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                                                  Digitally signed by
                                                                                                                                  G. Michael Harvey
Date:              06/14/2021
                                                                                                                           Judge’s signature

City and state:                              :DVKLQJWRQ'&                                             Hon. G. Michael Harvey U.S. Magistrate Judge
                                                                                                                         Printed name and title
